DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 19 Sept 2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karte (US 5,742,161) in view of Persson et al (US 5,625,239).
Regarding Claim 1, Karte discloses a valve system (Figure 3).  The system comprising: 
at least one shaft comprising at least one conductive material (Figure 3; 9 and 9’; Col 2, lines 27-30), the at least one conductive material extending along an axis of movement of the at least one shaft to an outer surface of the at least one shaft (Figure 3); and 
at least one inductance-to-digital converter (LDC) sensor (1 and 1’) separated from the at least one conductive material of the at least one shaft, the at least one inductance-to-digital converter (LDC) sensor comprising an inductor (Col 2, lines 22-25) and configured to wirelessly sense a position of a portion of the at least one conductive material (Figure 3),
but fails to expressly disclose the at least one conductive material radially surrounding the at least one shaft.
Persson et al teach an inductive positioning system with a shaft (32) with at least one conductive material (39a in Figure 3) where the at least one conductive material radially surround the at least one shaft (Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Persson et al to provide for the at least one conductive material radially surrounding the at least one shaft.  Doing so would be combining prior art elements according to known methods (the conductive material of Persson et al with the valve system of Karte) to yield predictable results (to secure the conductive material securely to the shaft).
Regarding Claim 2, Karte discloses where the at least one inductance-to-digital converter (LDC) sensor (1 and 1’) comprises a first inductance-to-digital converter (LDC) sensor (1; Figure 3) and a second inductance-to-digital converter (LDC) sensor (1’; Figure 3).  
Regarding Claim 7, Karte discloses where the at least one conductive material varies in thickness along a length of the axis of the at least one shaft such that the at least one conductive material includes at least one ramped portion (9 and 9’; Figure 3).  
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karte (US 5,742,161) in view of Persson et al (US 5,625,239).
Regarding Claim 1, Karte discloses a valve system (Figure 4).  The system comprising: 
at least one shaft comprising at least one conductive material (Figure 4; 10; Col 2, lines 27-30), the at least one conductive material along an axis of movement of the at least one shaft and defining an outer surface of the at least one shaft (Figure 4; of 2); and 
at least one inductance-to-digital converter (LDC) sensor (1) separated from the at least one conductive material of the at least one shaft, the at least one inductance-to-digital converter (LDC) sensor comprising an inductor (Col 2, lines 22-25) and configured to wirelessly sense a position of a portion of the at least one conductive material (Figure 4),
but fails to expressly disclose the at least one conductive material radially surrounding the at least one shaft.
Persson et al teach an inductive positioning system with a shaft (32) with at least one conductive material (39a in Figure 3) where the at least one conductive material radially surround the at least one shaft (Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Persson et al to provide for the at least one conductive material radially surrounding the at least one shaft.  Doing so would be combining prior art elements according to known methods (the conductive material of Persson et al with the valve system of Karte) to yield predictable results (to secure the conductive material securely to the shaft).
Regarding Claim 8, Karte discloses where the at least one conductive material varies in thickness along a length of the axis of the at least one shaft such that the at least one conductive material includes two or more ramped portions with at least one of a peak or a valley positioned between the two or more ramped portions (Figure 4 shows ramps at 11 with a valley positioned between).  
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karte (US 5,742,161) in view of Persson et al (US 5,625,239) in further view of Scherr (US 9,638,762).
Regarding Claim 3, Karte discloses where the second inductance-to-digital converter (LDC) sensor to sense another position of another portion of the at least one conductive material (on 9’), but fails to expressly disclose where the valve system is configured to compare the another position to a known position of the at least one conductive material based on the sensed position from the first inductance-to- digital converter (LDC) sensor.  
Scherr teaches a sensor system (Figure 2B) with a first sensor (140a) and a second sensor (140b) wherein the valve system is configured to compare the another position to a known position of the at least one conductive material based on the sensed position from the first inductance-to- digital converter (LDC) sensor (where Karte discloses where the first and second sensor are inductance-to- digital converter (LDC) sensors that measure position; Col 8, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Scherr to provide for where the valve system is configured to compare the another position to a known position of the at least one conductive material based on the sensed position from the first inductance-to- digital converter (LDC) sensor.  Doing so would be combining prior art elements according to known methods (comparing the sensor outputs to determine an error in the system of Karte) to yield predictable results (to protect the system from a malfunctioning valve).
Regarding Claim 4, Scherr teaches where the valve system is configured to determine a deviation of the another position of the another portion of the at least one conductive material from the known position (Col 9, lines 8-9).  
Regarding Claim 5, Scherr teaches where the valve system is configured to indicate a deformation in the at least one shaft or an error in a sensor system based on the determined deviation of the another position of the another portion of the at least one conductive material (at least an error; Col 8, lines 43-45; Col 9, lines 8-9).  
Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karte (US 5,742,161) in view of Persson et al (US 5,625,239) in further view of Nogami et al (US 7,516,656).
Regarding Claim 6, Karte discloses all essential elements of the current invention as discussed above except for where the valve system is configured to determine at least one force applied to a portion of the valve system based at least partially on the position of the portion of the conductive material sensed with the at least one inductance-to-digital converter (LDC) sensor.  
Nogami et al teaches a method of determining a force associated with a valve system (Col 25, line 57-Col 26, line 14) where the valve system is configured to determine at least one force applied to a portion of the valve system based at least partially on the position of the portion of the conductive material sensed with the at least one inductance-to-digital converter (LDC) sensor (Col 25, line 57-Col 26, line 14; where the conductive material and LDC sensor is disclosed in Karte).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Nogami et al to provide for where the valve system is configured to determine at least one force applied to a portion of the valve system based at least partially on the position of the portion of the conductive material sensed with the at least one inductance-to-digital converter (LDC) sensor.  Doing so would be combining prior art elements according to known methods (providing sensor output to determine force) to yield predictable results (to protect the system from a malfunctioning valve or worn components).
Regarding Claim 9, Karte discloses all essential elements of the current invention as discussed above except for where the at least one shaft comprises a shaft having a first gear and the valve system further comprises a second gear engaged with the first gear of the shaft.  
Nogami et al disclose ((where the at least one shaft (taught Karte at 9 in Figure 2 as discussed above)) comprises a shaft (12 and 14 at Figure 2(a)) having a first gear (worm 12) and the valve system further comprises a second gear (20) engaged with the first gear of the shaft (Figure 2(a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Nogami et al to provide for where the at least one component comprises a shaft having a first gear and the valve system further comprises a second gear engaged with the first gear of the shaft.  Doing so would be combining prior art elements according to known methods (providing sensor of Karte within the geared system of Nogami et al) to yield predictable results (to protect the system from a malfunctioning valve or worn components by determining the position of the valve stem).
Regarding Claim 10, Karte discloses where the valve system comprises a valve actuator (3) configured to engage with and drive a valve stem (2) of a valve (4) in order to move a valve element of the valve between an open and a closed position (Figure 3).  
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karte (US 5,742,161) in view of Leon (US 5,086,273).
Regarding Claim 11, Karte discloses a valve system (Figure 3). The system comprising: 
at least one component comprising at least one conductive material (Figure 3; 9 and 9’; Col 2, lines 27-30); and 
a sensor system comprising an inductance-to-digital converter (LDC) sensor (1) separated from the at least one conductive material of the at least one component, the inductance-to-digital converter (LDC) sensor comprising an inductor (Col 2, lines 22-25) and configured to wirelessly sense a position of a portion of the at least one conductive material (Figure 3), 
but fails to expressly disclose the sensor system to compare the position of the portion of the at least one conductive material to a known position of the portion of the at least one conductive material based on the sensed position from the inductance-to-digital converter (LDC) sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position.
Leon teach a valve system (Figure 1) comprising a position sensor (29) where the sensor system to compare the position of the portion of the at least one sensor to a known position of the portion of the at least one conductive material based on the sensed position from the sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position (Col 5, line 62 – Col 6, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Leon to provide for the sensor system to compare the position of the portion of the at least one conductive material to a known position of the portion of the at least one conductive material based on the sensed position from the inductance-to-digital converter (LDC) sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position.  Doing so would be combining prior art elements according to known methods (the verification system of Leon with the valve system of Karte) to yield predictable results (to allow for verification of the position of the valve stem to prevent operation if the valve stem is either broken or at high risk of breaking).
Regarding Claim 12, Leon teaches where the sensor system is configured to indicate a deformation in the at least one component or an error in the sensor system based on the determined deviation of the position of the portion of the at least one conductive material (an error is taught in Col 5, line 62 – Col 6, line 2).  
Regarding Claim 13, Karte discloses a motor for moving the at least one component in order to move a valve element of a valve between an open and a closed position (3).  
Regarding Claim 14, Karte discloses where the sensor system further comprises a second inductance-to-digital converter (LDC) sensor (9’) separated from the at least one conductive material of the at least one component and the inductance-to-digital converter (LDC) sensor (Figure 3), the second inductance-to-digital converter (LDC) sensor comprising an inductor and configured to wirelessly sense another position of the at least one conductive material (Col 2, lines 22-25).  
Regarding Claim 15, Leon teaches where the sensor system is configured to determine displacement of the at least one conductive material with the inductance-to-digital converter (LDC) sensor (where the conductive material and LDC sensor is disclosed by Karte) and to determine at least one of an internal force, a stress, a strain, or a deformation in the component of the valve system with the determined displacement of the at least one conductive material (at least deformation is taught in Col 5, line 62 – Col 6, line 2).  
Regarding Claim 16, Karte discloses a method of monitoring a valve system (Figure 3). The method comprising: 
positioning a sensor system including a first inductance-to-digital converter (LDC) sensor (1) and a second inductance-to-digital converter (LDC) sensor (1’) proximate at least one conductive material of a component of the valve system (9 and 9’); 
wirelessly sensing a position of a portion of the at least one conductive material with the first inductance-to-digital converter (LDC) sensor (Col 2, lines 22-25); 
wirelessly sensing another position of another portion of the at least one conductive material with the second inductance-to-digital converter (LDC) sensor (Col 2, lines 22-25);
but fails to expressly disclose comparing the another position of the another portion of the at least one conductive material to a known position of the conductive material that is separate from the position sensed by with the first inductance to digital converter (LDC) sensor to determine a deviation of the position of the portion of the conductive material from the known position.  
Leon teach a valve system (Figure 1) comprising a position sensor (29) where the sensor system to compare the position of the portion of the at least one sensor to a known position of the portion of the at least one conductive material based on the sensed position from the sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position (Col 5, line 62 – Col 6, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Leon to provide for the sensor system to compare the position of the portion of the at least one conductive material to a known position of the portion of the at least one conductive material based on the sensed position from the inductance-to-digital converter (LDC) sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position.  Doing so would be combining prior art elements according to known methods (the verification system of Leon with the valve system of Karte) to yield predictable results (to allow for verification of the position of the valve stem to prevent operation if the valve stem is either broken or at high risk of breaking).
Regarding Claim 17, Leon teaches indicating a deformation in the component of the valve system based on the determined deviation of the another position of the another portion of the at least one conductive material (Col 5, line 62 – Col 6, line 2).  
Regarding Claim 18, Leon teaches indicating an error in the sensor system based on the determined deviation of the another position of the another portion of the at least one conductive material (an error is taught in Col 5, line 62 – Col 6, line 2).  
Regarding Claim 19, Karte discloses a method of monitoring a valve system (Figure 3). The method comprising: 
positioning an inductance-to-digital converter (LDC) sensor proximate at least one conductive material of a component of the valve system (Figure 3; sensor 1 at material 9); wirelessly sensing a position of a portion of the at least one conductive material with the inductance-to-digital converter (LDC) sensor (Figure 3); 
but fails to expressly disclose determining a displacement of the at least one conductive material with the inductance-to-digital converter (LDC) sensor; and determining at least one of an internal force, a stress, a strain, or a deformation in the component of the valve system with the determined displacement of the at least one conductive material by comparing the position of the portion of the at least one conductive materiel to a predetermined known position of the at least one conductive material.  
Leon teach a valve system (Figure 1) comprising a position sensor (29) where the sensor system to compare the position of the portion of the at least one sensor to a known position of the portion of the at least one conductive material based on the sensed position from the sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position (Col 5, line 62 – Col 6, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karte to incorporate the teachings of Leon to provide for the sensor system to compare the position of the portion of the at least one conductive material to a known position of the portion of the at least one conductive material based on the sensed position from the inductance-to-digital converter (LDC) sensor to determine a deviation of the position of the portion of the at least one conductive material from the known position.  Doing so would be combining prior art elements according to known methods (the verification system of Leon with the valve system of Karte) to yield predictable results (to allow for verification of the position of the valve stem to prevent operation if the valve stem is either broken or at high risk of breaking).
Regarding Claim 20, Leon teaches determining an amount of deviation of the position of the portion of the at least conductive material from the known position (Col 5, line 62 – Col 6, line 2).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753